Affirmed on appeal from D. C. S. C. Mr. Justice Harlan is of the view that the Court lacks jurisdiction over this direct appeal from decision of three-judge court denying in-junctive relief because state statute attacked was not one of “general and statewide application.” Moody v. Flowers, 387 U. S. 97, 101 (1967). Therefore, he would vacate judgment of District Court and remand case to that court so that it might enter a fresh decree from which timely appeal could be taken to the Court of Appeals. See Rockefeller v. Catholic Medical Center, 397 U. S. 820 (1970).